DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In terms of claim 1, it is unclear how the trained model can have a learned relationship between the acquired analysis data and the control data, if the model generates the control data and does not have prior knowledge of the control data yet to be generated. Please clarify.
A similar limitation is recited in claims 6 and 11.
The remaining claims depend from and therefore include the rejected limitations cited above.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Goel et al. (US 2019/0043239).
In terms of claim 1, Goel et al. teaches a method comprising acquiring analysis data representing a time series or sequence of musical notes included in an analysis period (see paragraphs [0015], [0022] and [0039]), and generating control data , based on the acquired analysis data (see paragraphs [0019]-[0022]), by inputting the acquired analysis data into a trained model (see paragraphs [0016], [0029], [0050], [0066], and [0100]-[0103]), for controlling movements of a virtual object representing a performer (see paragraphs [0016], [0025] and [0027]).
As for claim 2, Goel et al. teaches the analysis period including a predetermined time of analysis, a first period that is predefined before analysis and a second period which is predicted, wherein the analysis data includes music notes that are predefined and notes which are predicted from the predefined (see paragraphs [0014], [0054]-[0056] and [0081]).
As for claim 3, Goel et al. teaches the use of a convolutional neural network, the generation of feature values and a recurrent neural network (see paragraphs [0013], [0014], [0051]-[0052], [0067], [0096] and [0097]).
As for claim 4, Goel et al. teaches the inclusion of a long short-term memory (see paragraphs [0014], [0056] and [0073]).
As for claim 5, Goel et al. teaches normalized coordinates indicating control points of the virtual object (i.e. graphical representation) (see paragraphs [0025], [0027], [0047] and [0048]).
In terms of claims 6-10, the same reasoning applied in the rejection of method claims 1-5, mutatis mutandis, applies to the subject-matter of apparatus claims 6-10, given the apparatus is considered inseparable from the method of using the apparatus. Goel et al. also teaches their invention implemented as either an apparatus or method (see Abstract).
In terms of claim 11, Goel et further teaches the invention implemented as a program for executing instructions, stored on a non-transitory computer readable medium (see paragraph [0069]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        05/20/2022